Exhibit 10.5

 

First Amendment

to

Employment Agreement

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of July 21, 2004, between JetBlue Airways Corporation, a Delaware
corporation formerly known as New Air Corporation (the “Company”) and David
Neeleman (“Executive”).

 

Recitals

 

A.                                   Executive is the Chief Executive Officer
and Chairman of the Board of Directors of the Company.

 

B.                                     Executive became an employee of the
Company on August 24, 1998.  On November 23, 1998, Executive and the Company
entered into an Employment Agreement (the “Employment Agreement”), a copy of
which is attached hereto as Exhibit A.   (Capitalized terms used in this
Amendment without definition shall have the meanings given to them in the
Employment Agreement.)

 

C.                                     In the Employment Agreement, the initial
“Employment Term” is defined as the period ending on December 1, 2003.

 

D.                                    The Employment Agreement provides for
automatic one-year renewals of the initial Employment Term, unless either party
delivers in advance a notice of non-renewal as provided for in the Employment
Agreement.

 

E.                                      No such notice was delivered by either
party; thus, the Employment Term has automatically been extended to December 1,
2004.

 

F.                                      The parties now desire to enter into
this Amendment to further extend the Employment Term through August 24, 2009.

 

--------------------------------------------------------------------------------


 

Agreement

 

For valuable consideration, the parties agree that the Employment Agreement is
hereby amended as follows:

 

1.               The “Employment Term” described in Section 3.1 of the
Employment Agreement is hereby defined as that period beginning on the original
effective date of the Employment Agreement and ending on August 24, 2009.

 

Except as specifically amended above, all other provisions of the Employment
Agreement shall remain in full force and effect

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

JetBlue Airways Corporation

 

 

 

By:

/s/ DAVID CHECKETTS

 

 

 

 

 

 

/s/ DAVID NEELEMAN

 

 

 David Neeleman

 

--------------------------------------------------------------------------------